      Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 1 of 21



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
                                      BRUNSWICK DIVISION

UNITED STATES OF AMERICA                                         *   CASE NO. 2:18-cr-22

VERSUS                                                           *   JUDGE WOOD

ELIZABETH MCALISTER, ET AL                                       *   MAGISTRATE JUDGE CHEESBRO

******************************************************************************

        DEFENDANT ELIZABETH MCALISTER RESPONSE TO THE COURT’S
        NOVEMBER 28, 2018, ORDER DIRECTING SUPPLEMENTAL BRIEFING

         Elizabeth McAlister, defendant in this matter, submits supplemental briefing, as directed

by the Court’s Order dated November 28, 2018 (Dkt. No. 294), regarding the defendants’

affirmative defense under the Religious Freedom Restoration Act (“RFRA”), 42 U.S.C. § 2000bb

et seq., as raised in their motions to dismiss. On November 7 and November 19, 2018, the

defendants and the Government presented evidence and argument on the RFRA defense. The

Court’s Order directs the parties to limit their supplemental briefing “to identifying evidence

submitted at the evidentiary hearing and explaining how that evidence relates to the RFRA

arguments in Defendants’ motions to dismiss.” (Court’s Order, page 1)

         To avoid duplicative submissions, each defendant’s supplemental brief contains two parts,

in addition to the Summary. Part I addresses evidence and provides explanations common to all

defendants, and it is adopted by reference by each defendant. 1 Part II addresses evidence and

provides explanations specific to the particular defendant filing the brief.2



1
  Part I in its entirety appears identically in the Supplemental Briefing submitted on behalf of each defendant. Part II
explains how Elizabeth McAlister’s testimony corresponds to her RFRA defense.
2
  In analyzing her Religious Freedom Restoration Act defense, Ms. McAlister specifically incorporates her
testimony at the initial appearance in this matter on May 17, 2018, her Affidavit filed in this matter on September
26, 2018, the testimony of Professor Jeanine Hill Fletcher, the testimony of Bishop Joseph Kopacz, the declaration
filed in this matter by Bishop Thomas Gumbleton, and her own testimony at the hearing on November 19, 2018.

                                                           1
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 2 of 21



                                                  SUMMARY

        The evidence is compelling, as a matter of law, that the prima facie elements of the RFRA

defense have been satisfied, and that the burden has shifted to the Government to produce evidence

and prove that this criminal prosecution is justified under RFRA. The evidence also demonstrates,

as a matter of law, that the Government has failed to prove that it has a compelling interest to

prosecute any of these individual defendants, and that the Government has failed to prove that such

prosecution is the least restrictive means of furthering any compelling governmental interests.

Therefore, on this evidentiary record, the Court must grant the defendants’ motions to dismiss the

charges. If the Court decides not to rule on any of the prima facie factual issues as a matter of law,

then the available evidence is clearly sufficient to create triable issues of fact for the jury. However,

on the two factual issues for which the Government bears the burden of production and proof

(marginal compelling interest and least restrictive means), the Government has failed to even

produce sufficient evidence for the jury to find in the Government’s favor.

        The evidence of the defendants on the prima facie elements of the RFRA defense clearly

shows that the teaching of the Catholic Church is that the possession of nuclear weapons is

immoral, as well as the use of those weapons to threaten or cause death and destruction. Moreover,

a Catholic whose conscience is formed by those teachings conducts an exercise of religion when

she or he engages in prophetic action to raise the consciousness of society about the immorality of

those weapons. The defendants sincerely hold these Catholic beliefs, and every action of theirs for

which they have been criminally charged was not only a prophetic religious action, but also a

symbolic and sacramental religious action. Given the depth with which each defendant has long




Additionally Ms. McAlister specifically claims and incorporates the testimony and affidavits and declarations of
each and every one of the other six people facing these charges.

                                                         2
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 3 of 21



held these religious beliefs, imprisonment constitutes a substantial burden on her or his continued

exercise of these religious beliefs.

       Because the defendants have produced compelling evidence to prove their prima facie case

under RFRA as a matter of law, that statute requires the Government to produce evidence and

prove that, with respect to each defendant taken individually, the Government is undertaking only

those actions that are the least restrictive of the defendants’ exercise of religion, as a means of

achieving some compelling governmental interest. The Government contends that one general

interest in this case is the prevention of unauthorized entry onto the Kings Bay naval base, which

entry disrupts normal base operations and risks injury to base personnel and possibly to those

entering – a risk of injury not caused by any violent action by these nonviolent defendants, but

possibly through accidental injury. The Government’s only other claimed interest, based on the

evidence, is a general interest in compensation for any injury to Government property that was

caused by the defendants.

       RFRA therefore requires the Government to assess, with respect to each defendant,

whether the Government’s general interests are so “compelling” that they justify the imposition of

a substantial burden on religious exercise. RFRA also requires the Government to assess, with

respect to each defendant for whom it does have a compelling interest, the range of means that

would be effective in furthering those compelling interests. Then the Government is required to

use that means that is least restrictive of a defendant’s continued exercise of her or his religious

beliefs. What the Government can never legitimately do is use the imprisonment of these

defendants as a means to deter possible religious protests in the future.

       However, the Government’s evidence conclusively proves, as a matter of law, that it has

met none of these RFRA requirements in this case. It has not produced sufficient evidence to prove



                                                 3
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 4 of 21



that its general interests are “compelling” as to any individual defendant. It has undertaken no

assessment, for any individual defendant, of any effective but less restrictive means of achieving

its interests, other than criminal prosecution. The only relevant evidence is the testimony of

Captain Lepine that his policy is to ignore the religious nature of protests altogether, that he has

no authority to implement alternatives to criminal prosecution, and that he regarded his only option

to be turning the defendants over to the Camden County Sheriff’s Department for prosecution.

Indeed, the evidence shows that no decision process exists at Kings Bay for implementing RFRA

in the case of religious protestors, that there is no policy for treating religious protestors any

differently than terrorists are treated, and that these defendants were in fact treated the same as

terrorists on the night of their arrests.

        Finally, there is no evidence at all that, in the considerable time since the arrests of these

defendants, anyone in the federal government has conducted an individualized assessment of less

restrictive means. Indeed, there is positive evidence that Captain Lepine has the authority to issue

“ban and bar” (“debarment”) letters to the defendants, but that Captain Lepine did not even

consider using this or any other less restrictive means. There is also positive evidence indicating

that Captain Lepine has a policy of disregarding the religious nature of protests generally, which

helps to prove that the Government has failed to address its RFRA responsibilities in this case.

        While this Court has no authority to create or implement RFRA policies for the Executive

Branch, it does have the obligation to conclude, on this evidence, that the Government has violated

RFRA in bringing these criminal charges against these defendants. The Court must therefore

dismiss these charges.

I.      EVIDENCE AND EXPLANATIONS COMMON TO ALL DEFENDANTS




                                                  4
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 5 of 21



       This part of the brief presents the evidence and explanations common to all defendants,

insofar as that evidence relates to the actions of the defendants that are the basis for the criminal

charges (hereinafter, “defendants’ actions at Kings Bay”). This evidence was presented at the

hearing on Nov. 7 by Professor Jeannine Hill Fletcher (PHF: 29/11–97/16), Bishop Joseph Kopacz

(BK: 99/1–123/12), and Captain Brian Lepine (CL: 211/13–287/6); and at the hearing on Nov. 19

by Mr. Scott Bassett (SB: 177/17–198/19).

A.     Evidence Relevant to the Prima Facie Elements of the RFRA Defense

       1.      Each action of the defendants at Kings Bay constituted an “exercise of

religion.” The evidence clearly identifies the nature of all of the defendants’ actions at Kings Bay

as an exercise of religion, and clearly articulates the religious principles underlying those actions.

Each action of the defendants at Kings Bay bore those characteristics that mark it as an exercise

of religion that is in accordance with the beliefs, principles and practices of the Catholic Church.

As Professor Hill Fletcher testified, the actions of which the defendants are accused – “trespassing

onto military property, cutting a lock, cutting a fence, and spreading blood and paint on symbols

of nuclear weapons” – “are in accordance with Catholic practice and Catholic faith.” (PHF: 40/21–

41/3, emphasis added; also 39/8-9, 43/7-9) In addition, the testimonies of individual defendants,

discussed in Part II of defendants’ briefs, show that all of the defendants’ actions at Kings Bay

were motivated by those Catholic religious beliefs.

       a.      Each action was in accordance with the beliefs and principles espoused by the

Catholic Church at its highest levels. “[T]he belief of the defendants that nuclear weapons are

immoral is, in fact, the teaching of the [Catholic] Church” – “not just when [those weapons] have

been used in the past,” and “not just the threat of their being used now,” but “the very possession

of these weapons of mass destruction” is immoral. (PHF: 38/13–39/1; BK: 104/12-20) The bases



                                                  5
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 6 of 21



for this conclusion are the teachings of Pope John XXIII (in the encyclical Pacem in Terris), of

the Second Vatican Council of Catholic bishops (in Gaudium et Spes), and of Pope Francis (“The

threat of their use as well as their very possession is to be firmly condemned”). (PHF: 37/11–

38/12; BK: 104/15-20)

       b.      Each action was a sacramental action in accordance with the Catholic tradition. In

general, an action that is sacramental within the Catholic tradition is more than merely symbolic:

it is “not just a symbol of Christ’s grace but actually mak[es] it a reality in the world.” (PHF: 94/7-

23) The idea of sacramental action “within the Catholic tradition is that, in following Christ, those

who follow him become … sacramental signs of Christ.” (PHF: 41/14-17) “[T]he actions that we

undertake in the world are not just … symbolic, but they actually make the presence of God's grace

a reality in the world.” (PHF: 41/17-20)

       In particular, “the actions that the defendants undertook [at Kings Bay], … [were]

sacramental signs that are aimed at making holy what had been desecrated.” (PHF: 41/21-23) “[I]n

breaching that false security of those fences [at Kings Bay], … they entered the space to announce

the message of Pope Francis.” (PHF: 42/14-16) “[B]y entering that space, announcing that

message, and reminding us that the call of the Catholic is to simply love one another …, those

actions are in continuity with … a Catholic sacramental understanding of our job, our role as

Catholics to be part of a world and to continue to make it God's holy creation.” (PHF: 42/20-25;

also 89/9–90/6)

       In addition, the defendants’ actions at Kings Bay have “a pattern that is outlined within

Catholic canon law, … [W]hen sacred places are violated by gravely injurious actions done in

them, then … the Code of Canon Law 1211 has a penitential rite by which that sacred space is

repaired.” (PHF: 65/5-13) To be a sacramental action, it cannot be performed simply anywhere:



                                                  6
      Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 7 of 21



“the reality of what’s in front of us [is] part of the sacramental moment” – “in terms of really being

connected with the site of the desecrated location … then it has to be performed in that location.”

(PHF: 67/20–68/6) Also, the use of blood as a material “for making holy what has been desecrated,

is a tradition that we can see within both the Old Testament and the New Testament.” (PHF: 87/17-

20)

        c.     Each action was also a prophetic action in accordance with the Catholic tradition.

In general, “prophetic action is designed to call a community or a nation back to justice and

righteousness” (PHF: 93/9-19) “The role of the prophet is to look at the signs of the times, what’s

going on, and to call the community back to justice and righteousness.” (PHF: 53/10-12) A

sacramental action may simultaneously be a prophetic action, if it “authentically makes present

Christ’s grace in a situation of injustice,” and “it is denouncing injustice and bringing about justice

and righteousness.” (PHF: 96/3-10) “In the history of the Catholic and the Christian tradition the

prophetic role is one that often necessarily violates unjust laws in order to see those laws

transformed.” (PHF: 53/14-16)

        In particular, “the actions of the defendants [at Kings Bay] are in accordance with Catholic

faith on the understanding of what prophetic action is and … their actions are in accordance with

the Catholic faith on this.” (PHF: 44/10-13; BK: 109/4-15, 116/6-21) “[T]he actions that the

defendants undertook were actions that were attempting to reveal our own idolatry in protecting

that warhead. They cut the fence to break that symbolic hold of Trident over those of us who are

kind of just going along our day and not even aware that that idol is so clearly in place.” (PHF:

42/8-13) “Their prophetic call in that action was at the heart of the Christian Gospel.” (PHF: 46/17-

22) “[T]he reality that the prophetic action reveals is a reality that some among us as human beings




                                                  7
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 8 of 21



have made the claim that we can decide the future of the planet. … [N]uclear weapons could

destroy humanity as we know it, the earth as we know it.” (PHF: 58/24–59/3)

       Moreover, the location of the defendants’ actions at Kings Bay is important to the prophetic

action. “I would also underscore that the kind of complacency that our nation has adopted with

respect to nuclear arms is contrary to what the Catholic Church is teaching, that is, that … the

possession of nuclear arms is firmly condemned. So … this particular sacramental action was also

directed at what the prophet does in terms of waking up the rest of society to the injustice that has

become the status quo.” (PHF: 72/7-15; also 83/7-24) And “the location is very important here in

terms of a sacramental action that called a prophetic call to transform that particular reality of

idolatry and to reclaim that particular location as part of God's creation and to transform that

reality.” (PHF: 81/21-25)

       d.      Each action was also in accordance with the Catholic beliefs and principles about

the moral primacy of an individual’s conscience. In accordance with the concept of prophetic

action within the Catholic Church, it “is enjoined on Catholics that they, too, must read the signs

of the times and interpret them in the light of the Gospel.” (PHF: 46/9-12, emphasis added) “[T]he

teaching of the Church is that conscience binds us to those human laws that are in accordance with

the moral law, or the law of God written on our hearts, and that conscience is not binding on those

laws that are determined to be unjust laws.” (PHF: 35/2-6) “Laws and decrees passed in

contravention of the moral order, and hence of the divine will, can have no binding force in

conscience since it is right to be obey [sic] God rather than men.” (PHF: 40/15-19, quoting Pope

John XXIII’s encyclical Pacem in Terris; BK: 108/19–109/3) Moreover, “it's not just doing wrong

actions [for which we are responsible]; it's actually simply participating in a status quo that is

unjust.” (PHF: 60/5-12) “[E]very Christian, every Catholic is responsible for the justice or injustice



                                                  8
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 9 of 21



of the world that we live in and … Catholics are called to be part of the transformation of unjust

structures.” (PHF: 60/18-22; also BK: 121/11-24) Conscience can compel action in the sense that,

given “an internal listening to the law of God that's written on human hearts,” the action is

“compelled by a deep spiritual, internal understanding of what one's conscience is bound to do.”

(PHF: 92/1-7; BK: 106/25–107/25)

       In particular, “the actions of the defendants [at Kings Bay] are in accordance with Catholic

social teaching on the primacy of conscience.” (PHF: 34/18-20) And “the unjust law in this case

is the proliferation of nuclear weapons that is not directed towards the global common good and

that, from Catholic perspective, overreaches the power of any human lawmaker to have that sort

of an arsenal that can destroy life on this planet.” (PHF: 82/9-13)

       2.      The religious beliefs of the defendants are “sincerely held.” Part II of this

supplemental brief presents persuasive evidence that this defendant sincerely holds these Catholic

beliefs, and the defendant is not “seeking to perpetrate a fraud on the court.

       3.      The Government’s bringing criminal charges imposes a “substantial burden”

on the defendants’ exercise of religion. As the evidence discussed in Part II helps to show, the

Government’s bringing criminal charges for the defendants’ actions at Kings Bay places

considerable pressure on the defendants to violate their sincerely held religious beliefs. As the

Government’s evidence shows, this criminal prosecution is intended to place pressure on

defendants not to exercise their sacramental religious actions: “failing to prosecute them would

only reinforce that behavior” (CL: 230/11-13). But imprisonment places a substantial burden not

only on sacramental religious actions involving unauthorized entry onto Government land, but it

also places a substantial burden on future prophetic religious actions by the defendants that are

permitted on public or private land. Imprisonment places a substantial burden on the defendants’



                                                 9
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 10 of 21



religious actions that protest the immoral possession of nuclear weapons. “If they're being

restricted from acting, then that is, in effect, compelling them not to act.” (PHF: 77/14-17)

B.     Evidence Relevant to the Government’s Asserted Justification under RFRA

       1.      The Government’s evidence is insufficient, as a matter of law, to establish a

“compelling governmental interest” against any one of these individual defendants. As the

defendants have explained in their earlier supplemental briefs on the RFRA defense, the

Government has the heavy burden of establishing, against each defendant as an individual, the

Government’s “marginal interest in enforcing” the statutes under which it has criminally charged

that defendant. (Dkt. No. 245, pages 24–27.) First, the Government must clearly identify the

legitimate interest that it seeks to achieve through criminal prosecution. Second, the government

must prove, with respect to each individual defendant, that its “marginal interest” in not

accommodating that individual defendant’s nonviolent religious exercise is itself “compelling.”

       a.      The Government claims a general interest in (1) preventing unauthorized entry onto

the Kings Bay naval base and in (2) recovering compensation for injury to government property.

First, according to the testimony of Captain Lepine, “there is absolutely a compelling interest to

prevent unauthorized access to Naval Submarine Base Kings Bay” (CL: 226/15-16). The presence

of such unauthorized personnel “may … endanger the safety of base personnel” (CL: 226/17-20),

and “those intruders [are] endangering … their own safety” (CL: 228/13-18). Moreover, “it puts

the entire security contingent on that installation on alert, which is disruptive to normal day-to-day

operations associated with the operation of the base. Disruption of those operations has the ability

to impact operations that are directly in support of our nation's strategic deterrence programs,

timelines, and policies and procedures.” (CL: 227/16–228/2) Second, there is testimony by Scott

Bassett that a fence was cut on the base, that concertina wire was cut, that a padlock was cut, and



                                                 10
    Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 11 of 21



that the static missile display suffered some defacement – all of which required some repair. (SB:

197/15–198/16)

       b.      The Government has presented insufficient evidence, however, that it has assessed

the religious actions of individual defendants, and that its interests are so “compelling” as to justify

not accommodating these particular religious exercises. As the case law and this Court has made

clear, “the inquiry under RFRA for the compelling interest has to be focused specifically on the

individual defendants” (Nov. 7 transcript, 234/25–235/5). The Government in this case confirms

this requirement: “there has to be an individual basis, particularly with the compelling interest that

needs to be articulated as to each specific defendant” (Nov. 7 transcript, 240/17-19). The

Government, however, has produced insufficient evidence to prove that, with regard to each

individual defendant’s particular religious exercise, it has an interest that is so compelling as to

warrant not accommodating these individual defendants. Indeed, there is good evidence to suggest

that an individualized assessment would have demonstrated that the Government’s two general

interests are not compelling as to at least some defendants.

       First, the Government’s own evidence demonstrates that, in the context of the defendants’

actions at Kings Bay, “at no time was anybody threatened,” “there were no reported injuries,” and

“no military personnel or ‘assets’ were in danger” (statement of Scott Bassett to The Washington

Post, reported on April 5, 2018, and reaffirmed by Scott Bassett, SB: 190/16-23, 191/5–192/4; also

179/3-16). Thus, the Government acknowledges that the defendants’ religious exercises on April

4-5 were in fact nonviolent and posed no harm.

       Second, several of these defendants conducted their religious exercise on April 4-5 at the

static missile display inside the base perimeter fence. (CL: 244/14–245/1; SB: 198/1-3) This

missile display is such a popular destination for the general public and of such little military



                                                  11
    Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 12 of 21



importance that Scott Bassett, as public affairs officer, has the authority to take members of the

general public on tours to see it, and does so probably two or three times per week. (SB: 189/22–

190/15, 192/13-22) Given this fact, the Government owes a specific explanation for how

“compelling” it is to keep any defendants away from this specific location.

        Third, the Government’s practice of merely turning all trespassers over to the Camden

County Sheriff’s Department, normally without further follow-up as to the fate of those

trespassers, undermines the Government’s claim that its interest is so “compelling.” In the case of

another trespasser who was turned over to the Sheriff in a prior incident, Captain Lepine testified

that he did not know whether federal charges were brought against that trespasser (CL: 258/20–

259/4), and Captain Lepine apparently did not even issue a debarment letter in that case (see CL:

286/4-20). Indeed, the evidence would support a finding that the Government has in fact singled

out these defendants in bringing a federal criminal prosecution in their case – the very opposite of

what RFRA requires. At the very least, the Government owes an explanation of how “compelling”

its interests are in the case of these nonviolent religious protestors.

        Fourth, the Government has produced no evidence proving that a decision to accommodate

the religious exercises of these defendants will lead to an increase of similar religious actions in

the future, by these defendants or by others. The unsupported generalizations of Captain Lepine in

this regard are precisely the kind of “slippery-slope” argument that the Supreme Court has rejected

as a matter of law. (See Dkt. No. 245, page 31, using the wording of Gonzales v. O Centro Espírita

Beneficente Uniao do Vegetal, 546 U.S. 418, 436 (2006))

        Finally, the Government’s evidence not only shows that no individual weighing occurred

of religious interests against governmental interests, it shows a policy of ignoring the religious

nature of protests altogether. For example, when groups have requested permission to conduct



                                                  12
    Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 13 of 21



anti-nuclear protests at the Bancroft Memorial, located on the real property of the base but outside

the perimeter fence, those requests have not been treated any differently, whether they have a

religious purpose or not. (SB: 187/13-23, 183/7–184/21; also CL: 249/18–250/8) If a group were

to request permission to conduct a religious exercise at the static missile display, located inside the

perimeter fence, it would not receive permission, and the religious nature of the exercise would be

considered irrelevant. (CL: 271/10-22) This shows a mistaken understanding of what RFRA

requires, and generally undermines the Government’s evidence about whether its interests are

“compelling” when weighed against the individuals’ religious interests.

       2.      The government’s evidence is insufficient, as a matter of law, to establish that

criminal enforcement is “the least restrictive means” with respect to any one of these

individual defendants. As the defendants have explained in their supplemental briefs on the

RFRA defense, the government must produce evidence and prove, against each individual

defendant, “that it lacks other means of achieving its desired goal without imposing a substantial

burden on the exercise of religion” of that defendant (quoting Burwell v. Hobby Lobby Stores,

Inc., 573 U.S. –– , 134 S.Ct. 2751, 2780 (2014)). (Dkt. No. 245, pages 30–33) The defendants

have proposed the following as means that are less restrictive than imprisonment: civil injunction

against future trespass, and civil damages or community service for injury to property; “ban and

bar” (or “debarment”) letters issued by the base commander; a pretrial diversion agreement by

federal prosecutors; and a policy and practice to permit religious exercises on the Kings Bay naval

base under certain circumstances. The Government acknowledges that it “has the obligation to

respond to the alternative proposals that are put forward by the defense” (Nov. 7 transcript, 236/6-

10). Nevertheless, the Government has not presented any such particularized evidence in relation

to even a single defendant.



                                                  13
    Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 14 of 21



       The only evidence even remotely on point is Captain Lepine’s general and unsupported

speculation that “prosecution is the least restrictive means of securing the compelling interest of

protecting the property, assets, personnel on Kings Bay submarine naval base” (CL: 286/21–

287/2). In reaching this conclusion, Captain Lepine considered the religious motivations of the

defendants to be an irrelevant factor. (See CL: 257/20–258/19, discussing the charge of

conspiracy) Because the issue of whether one means is less effective than another necessarily

involves considering the religious motivations of the defendants, the Court should assign no

probative value to Captain Lepine’s generalization.

       Moreover, this opinion is unsupported by Captain Lepine’s experience, because he has

never tried to impose civil injunction or community service as a base commander at Kings Bay.

(CL: 248/1-13) Indeed, Captain Lepine’s speculation is inconsistent with his experience. He has

personally signed about 20 bar and ban (debarment) letters, and “that act has been successful at

preventing [the] return of individuals” to the base – indeed, none of those individuals has re-entered

the base and needed to be prosecuted. (CL: 248/16–249/2; 265/18–266/19) Left unexplained is

why such debarment letters, which are within the base commander’s discretion and authority, and

which have been so effective in Captain Lepine’s experience, would not be equally effective at

achieving the Government’s interests against these religious defendants.

       As another example of a less restrictive means, Captain Lepine (and even Scott Bassett)

has the authority to permit tours to the static missile display within the base perimeter fence, where

some of the defendants exercised their religious beliefs, and members of the general public are

routinely and often authorized access to “tour” the display. (SB: 189/22–190/15, 198/1-3; also CL:

244/14–245/1) Yet Captain Lepine testified that “members of the general public are not authorized

access inside the fence line in any capacity to exercise their religious rights.” (CL: 270/11-13)



                                                 14
    Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 15 of 21



Because the Government has refused to consider permitting religious exercises to occur at the

static missile display, it has no basis for arguing that such an accommodation would be ineffective

at furthering its interests.

        Captain Lepine’s opinion is also speculative with respect to what means may or may not

be effective with respect to these particular defendants. At the hearing, this Court ruled that Captain

Lepine “is unable to testify or offer any speculation about what would or would not have deterred

these defendants” in the past. (Nov. 7 transcript, 235/1-3; also 231/20–232/1) In order to give a

non-speculative opinion about any specific defendant, Captain Lepine would have had to

undertake an analysis based on “knowledge about each individual defendant.” (see Nov. 7

transcript, 237:9-15) There is no evidence that Captain Lepine has undertaken such a defendant-

specific analysis. Indeed, the evidence shows that Captain Lepine has not even “considered [any]

less restrictive means short of prosecuting” these defendants. (CL: 229/8-10, emphasis added)

        The most that Captain Lepine could offer at the hearing were generalizations about

hypothetical categories of individuals (e.g., about individuals with prior records of formal charges

or convictions for trespass), but such hypothetical opinions are insufficient to satisfy RFRA’s

“exceptionally demanding” least-restrictive-means standard (using the wording of Hobby Lobby,

134 S.Ct. at 2780). As the Government has acknowledged, in responding to each of the defendants’

proposed alternative means, the Government must assess “the probability of those alternatives in

achieving … those compelling interests” (Nov. 7 transcript, 236/11-15). That assessment surely

requires taking into account the specific beliefs, motivations, intentions and circumstances of each

individual defendant. Otherwise, RFRA’s “exceptionally demanding” standard would be routinely

defeated by generalized hypotheticals.




                                                  15
    Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 16 of 21



        It is not helpful to the Government if the evidence shows that Captain Lepine himself, as

base commander, has “no authority to implement” fines, injunctions, pretrial diversion, or

community service. (See CL: 229/6-16, emphasis added; also 264/10–265/10) Nor is it helpful that

Captain Lepine’s “responsibility to deal with trespassers, terrorists, or any … other unknown

individuals … would be to turn them over to the Camden County sheriff for, essentially, arrest and

use … this process to file charges against them” (CL: 229/16-21). RFRA places its obligations on

the federal government as a whole, not on any specific official. The Government has presented no

evidence that any government decision maker has even considered any of the defendants’ proposed

alternatives to criminal prosecution.

        It is an inescapable conclusion from the evidence, as a matter of law, that the Government

has failed to investigate alternative means of furthering its compelling interests, and that it has

failed to demonstrate to the Court, on the basis of evidence, that it has complied with its

responsibilities under RFRA.

PART II. ELIZABETH MCALISTER SPECIFIC RFRA COMMENTS

        Elizabeth McAlister is 79 years old. She has been in jail since her arrest in this matter

since April 4, 2018. Ms. McAlister has three children and six grandchildren.3

        Raising issues of religious freedom is nothing new for Ms. McAlister. She tried to raise a

defense of religious freedom in federal court over three decades ago after discussions with

former Attorney General of the U.S. Ramsey Clark.4 “On March 14, 1984 I spoke about this to

U.S. District Court Judge Howard Munson of the Northern District of New York in response to

the US government’s efforts to keep us from talking about freedom of religion and the idolatry of



3
 Transcript November 19, 2018, page 125.
4
 Transcript November 19, 2018, page 128. See also Affidavit of Elizabeth McAlister, filed September 26, 2018,
paragraph 33 and the book referred to there.

                                                      16
      Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 17 of 21



nuclear weapons. We sought to speak to the jury about the state religion of nuclear weapons. I

spoke at length then about the idolatry of nuclear weapons and the religion of protecting those

weapons and how that is contradictory to our belief in God. My plea to the court was published

as “ON FREEDOM OF RELIGION AND CONTEMPORARY IDOLATRY,” in THE TIME’S

DISCIPLINE: The Beatitudes and Nuclear Resistance, 132-145 (Fortkamp Press 1989) authored

by myself and my husband Philip Berrigan.”5 (A copy of the argument on those pages, which

was referenced by Ms. McAlister in her testimony is attached to this Memorandum as Exhibit

A).

        Ms. McAlister has been a Roman Catholic since birth.6 She became a Catholic sister of

the Religious of the Sacred Heart of Mary after two years of college and remained for 8 years.7

        Ms. McAlister married Philip Berrigan and together raised their three children in a faith

and resistance community called Jonah House in Baltimore Maryland. Ms. McAlister has been

an active peacemaker for decades, speaking, writing and acting against nuclear weapons for

decades.8 Her actions in this case are based on her faith. The Catholic church, its leaders and its

teaching condemn the possession and use of nuclear weapons as immoral and illegal.9

        Pope Francis condemned nuclear weapons on November 20, 2017. For Ms. McAlister,

Pope Francis' position made it clearer to me that I should be involved in the process of

eliminating nuclear weapons.10




5
  Transcript November 19, 2018, page 128. See also Affidavit of Elizabeth McAlister, filed September 26, 2018,
paragraph 33 and the book referred to there.
6
  Transcript November 19, 2018, page 127.
7
  Affidavit of Elizabeth McAlister, filed September 26, 2018, paragraph 2 and 3.
8
  Transcript November 19, 2018, page 128. See also Affidavit of Elizabeth McAlister, filed September 26, 2018,
paragraph 3 and 5.
9
  See declaration of Bishop Gumbleton and testimony of Professor Hill Fletcher and Bishop Joseph Kopacz.
10
   Affidavit of Elizabeth McAlister, filed September 26, 2018, paragraph 9.

                                                       17
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 18 of 21



        All her preparations for the actions at issue in this case were “seeded and steeped in

prayer.”11 All the actions taken which are the subject of this case were taken as an expression of

her Catholic faith, as outlined by Professor Hill Fletcher and others.12

        The monument to nuclear weapons set up on the base is a religious symbol which makes

these weapons and object of worship.13 The shrine to nuclear weapons is a form of idolatry.

Missiles which are more and more powerful, more and more destructive are lined up for

admiration, even worship.14

        Idolatry of nuclear weapons is a total contradiction of religious faith. “It's putting --

putting these things before God, and, you know, pushes God to the back seat. We've got our

ways, and these are the weapons. Now, we might invoke God in them, but we're really putting

our trust in the weapons. We are not putting our trust in God.”15

        “Everything I did at Kings Bay was a result of my faith and my commitment to challenge

the idols whose only purpose is to destroy human life on an unimaginable scale. I went to Kings'

Bay to use my body to refuse to bow down to these idols. I went to try to bring attention to the

idolatry that it is requiring of our nation and its people. 1 went in a spirit of prayer and

repentance. I went in hope that this witness might invite other people to reflect on the obscenity

and on the idolatry that it is before God. believe in God, Creator, who made all things including

human beings. I believe God created humans (me and you) with a special mission to care for

creation – exercising stewardship within creation. I have come to believe (informed by prayer,

study of the scriptures, learning about the lives of those deemed "saints" in the Church) that



11
   Transcript November 19, 2018, page 139.
12
   Transcript November 19, 2018, page 139.
13
   Transcript November 19, 2018, page 131.
14
   Transcript November 19, 2018, page 131-132.
15
   Transcript November 19, 2018, page 132.

                                                  18
     Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 19 of 21



stewardship means living gently, reverently upon the earth. We come to King's Bay to answer

the call of the prophet Isaiah (2:4) to 'beat swords into plowshares' by disarming the world's

deadliest nuclear weapon, the Trident submarine."16

        Why did her faith compel her to confront these weapons on Kings Bay instead of from

across the street? “I think that's the kind of action we have done and continue to do repeatedly,

and I'll continue to do that kind of action. But there are moments when I feel and have felt called

to, you know, go close and to go right up front, go right up to it and say, no, no. These weapons

should not exist, and they certainly should not be the objects of idolatry, and they are in this

culture.”17

        “The government's decision to prosecute me for several felonies means I am facing a

long time in prison for acting consistent with my beliefs. I am faced with the choice of either

following my conscience and living a life consistent with my faith and beliefs and going to jail,

or denying the faith and beliefs with which I have tried to live my whole life. Going to jail for

my beliefs keeps me away from my loving children and grandchildren, but these nuclear

weapons and the government which protects their massive destructive power, leave me no

choice, I must follow my conscience and my faith.”18

        At the conclusion of her direct testimony on November 11, 2018, Elizabeth McAlister

read a prayer from Psalm 46 she copied down to say to the court. “"God is our refuge and our

strength, an ever-present help in distress; thus, we do not fear, though the earth be shaken and the

mountains quake to the depths of the sea, though the waters of the sea foam around the

mountains and the mountains totter. Come, come and see the works of God, Who has done



16
   Affidavit of Elizabeth McAlister, filed September 26, 2018, paragraphs 42, 44, 45, 47, and 48.
17
   Transcript November 19, 2018, page 132.
18
   Affidavit of Elizabeth McAlister, filed September 26, 2018, paragraph 1.

                                                        19
       Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 20 of 21



fearsome deeds on earth, Who stops wars to the ends of the earth. Who stops wars to the ends of

the earth, breaks down the bow, splinters the spear and burns the shields with fire. Be still and

know that I am God. I am exalted among the nations, exalted on earth. The Lord of hosts with us.

Our stronghold is the God of Jacob."19

          It is in that spirit that this memorandum is offered.

                                                             Respectfully submitted,

                                                             /s William P. Quigley
                                                             William P. Quigley, admitted pro hac vice
                                                             Loyola University New Orleans
                                                             7214 St. Charles Avenue
                                                             New Orleans, LA 70118
                                                             Quigley77@gmail.com
                                                             504.710.3074

                                                             /s/ Jason Clark
                                                             -------------------------------
                                                             JASON CLARK, P.C.
                                                             GA Bar No. 127181
                                                             2225 Gloucester St.
                                                             Brunswick, GA 31520
                                                             jason@jasonclarkpc.com




                                      CERTIFICATE OF SERVICE

           I hereby certify that on this 16th day of January 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic

filing to all counsel registered for electronic service.

                                               /s William P. Quigley

                                               William P. Quigley




19
     Transcript November 19, 2018, page 135.

                                                        20
Case 2:18-cr-00022-LGW-BWC Document 337 Filed 01/16/19 Page 21 of 21




                                 21
